United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-40136
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JERRY W. WILLIAMS,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:00-CR-53-1
                       --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Following a jury trial, Jerry W. Williams was found guilty

of 14 counts of making a false statement.   The district court

sentenced Williams to serve six months in prison and a two-year

term of supervised release.   The district court also ordered that

Williams pay a $1400 assessment, a $1000 fine, and $1268.08

restitution.   The instant appeal concerns the district court’s

denial of several postconviction motions filed by Williams.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40136
                                  -2-

     Williams argues that the district court erred in denying his

motions seeking an exception to the travel restriction that was

imposed as a condition of his supervised release.    Williams has

not shown that the district court erred in imposing and enforcing

this condition of his supervised release.    See United States v.

Torres-Aguilar, 352 F.3d 934, 936 (5th Cir. 2003).    Williams

likewise has not shown that the district court erred in denying

his motion seeking waiver of his assessment and fine.

     Williams argues for the first time in this appeal that the

district court erred by imposing his supervised release term to

run consecutively to the sentence imposed upon revocation of his

state probation; that the district court improperly calculated

the amount of restitution he owed; that the district court failed

to consider the proper factors before imposing his fine,

assessment, and restitution; that the district court erred in

computing his criminal history; and that the district court erred

in crediting the probation officer’s testimony at sentencing.

Because these arguments are being raised for the first time in

this appeal, we decline to consider them.    See Leverette v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999); Varnado

v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     Williams has shown no error in the judgments of the district

court denying his motions.    Accordingly, these judgments are

AFFIRMED.